Case 2:20-cv-04277-DMG-MRW Document 16 Filed 06/29/20 Page 1 of 5 Page ID #:415



                                    UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.        CV 20-4277-DMG (MRWx)                                            Date       June 29, 2020

  Title Somera Capital Management, LLC v. Twin City Fire Insurance                                 Page    1 of 6
        Company

  Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                      NOT REPORTED
                   Deputy Clerk                                                    Court Reporter

     Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
              None Present                                                         None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [10]

         This matter is before the Court on the Motion to Remand (“MTR”) filed by Plaintiff
  Somera Capital Management, LLC. [Doc. # 10.] The MTR is now fully briefed. Opp. [Doc. #
  11]; Reply [Doc. # 12]. For the reasons set forth below, the MTR is GRANTED.

                                             I.
                            FACTUAL AND PROCEDURAL BACKGROUND

          On December 14, 2018, Plaintiff filed a complaint in the Superior Court of the State of
  California, County of Santa Barbara, against Defendant Twin City Fire Insurance Company
  (“Twin City”), alleging: (1) breach of contract, and (2) breach of the covenant of good faith and
  fair dealing. Jackson Decl., Ex. A (“Compl.”) at ¶¶ 43–51 [Doc. # 10-3]. Plaintiff purchased
  professional liability coverage from Twin City through Defendant The Swett & Crawford Group,
  Inc. (“Swett”), an insurance broker. Id. at ¶ 16. When Plaintiff was sued by a third-party for
  breach of contract and other claims, it tendered the lawsuit to Twin City for coverage. Id. at ¶¶
  12–13, 28. Plaintiff’s allegations arise from Twin City’s denial of coverage based on two
  exclusions: (1) a property management exclusion, and (2) a breach of contract exclusion. See
  Id. at ¶¶ 30–32. Plaintiff also brought three causes of action against Swett, for: (1) negligence,
  (2) negligent misrepresentation, and (3) declaratory relief. Compl. at ¶¶ 52–68. Twin City filed
  an Answer to the initial Complaint on January 22, 2019. Notice of Removal, Ex. 2 at 29–41
  [Doc. # 1]. 1 Plaintiff filed a First Amended Complaint (“FAC”) on May 9, 2010, alleging the
  same causes of action against the same defendants. Jackson Decl., Ex. B [Doc. # 10-4].

          On October 11, 2019, Twin City withdrew its denial of coverage on the basis of the
  property management exclusion. Jackson Decl., Ex. C [Doc. # 10-5]. On January 10, 2020, the
  state court, on cross-motions for summary judgment and summary adjudication, ruled that the

          1
              All page references herein are to page numbers inserted by the CM/ECF system.

  CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-04277-DMG-MRW Document 16 Filed 06/29/20 Page 2 of 5 Page ID #:416



                                    UNITED STATES DISTRICT COURT                            JS-6 / REMAND
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.       CV 20-4277-DMG (MRWx)                                                Date     June 29, 2020

  Title Somera Capital Management, LLC v. Twin City Fire Insurance                                    Page     2 of 6
        Company

  breach of contract exclusion was not a valid basis for Twin City’ denial of coverage. Jackson
  Decl., Ex. D (“Ord. on MSJ”) [Doc. # 10-6].

         On May 6, 2020, Plaintiff filed a request for dismissal of Swett, which the court granted.
  Jackson Decl., Ex. E [Doc. # 10-7]. Twin City then removed the case to this Court on May 12,
  2020 on the basis of diversity jurisdiction because, without Swett, the parties are completely
  diverse.2 Twin City asserts that although more than one year has passed since Plaintiff filed the
  Complaint, the removal is proper because Plaintiff acted in bad faith by maintaining Swett as a
  defendant for the purpose of preventing removal until the statutory one-year removal period
  expired. See Notice of Removal; 28 U.S.C. § 1446(c)(1). Plaintiff filed the instant MTR on May
  29, 2020. [Doc. # 10.] It is now fully briefed. See Opp. [Doc. # 11]; Reply [Doc. # 12].

                                                        II.
                                                    DISCUSSION

          A defendant may not remove a case on the basis of diversity of citizenship “more than
  [one] year after commencement of the action, unless the district court finds that the plaintiff
  acted in bad faith in order to prevent a defendant from removing the action.” 28 U.S.C. §
  1446(c)(1). The bad faith exception, as distinct from the doctrine of fraudulent joinder, applies
  to “plaintiffs who joined—and then, after one year, dismissed—defendants [whom] they could
  keep in the suit, but that they did not want to keep in the suit, except as removal spoilers.”
  Aguayo v. AMCO Ins. Co., 59 F. Supp. 3d 1225, 1266 (D.N.M. 2014). Determining whether a
  plaintiff has acted in bad faith to prevent removal necessarily involves looking into the plaintiff’s
  subjective intent, as the text of section 1466(c)(1) “strongly suggest[s] intentionality and
  purpose.” Id.

          The Ninth Circuit has yet to address the applicable standard for the bad faith exception
  under section 1446(c). See Kolova v. Allstate Ins. Co., ___ F. Supp. 3d ___, 2020 WL 614653,
  at *3 (W.D. Wash. Feb. 10, 2020) (“[T]he Ninth Circuit has not defined a standard for district
  courts to use when evaluating the 28 U.S.C. § 1446(c)(1) bad faith exception . . . .”). District
  courts have engaged in two different, but related, inquiries when considering this question. The
  Court discusses them both.




           2
           Plaintiff is a California citizen. Twin City is incorporated in Indiana with its principal place of business in
  Connecticut. Notice of Removal at ¶ 8. Swett is incorporated in California. Compl. at ¶ 4.

  CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:20-cv-04277-DMG-MRW Document 16 Filed 06/29/20 Page 3 of 5 Page ID #:417



                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 20-4277-DMG (MRWx)                                     Date     June 29, 2020

  Title Somera Capital Management, LLC v. Twin City Fire Insurance                     Page     3 of 6
        Company

  A.      The Heacock Test

           District courts in the Ninth Circuit often consider the so-called Heacock factors when
  evaluating bad faith: “[t]he timing of naming a non-diverse defendant, the timing of dismissal,
  and the explanation given for that dismissal.” See, e.g., Kolova, 2020 WL 614653, at *3
  (quoting Heacock v. Rolling Frito-Lay Sales, LP, No. C16-0829-JCC, 2016 WL 4009849, at *3
  (W.D. Wash. July 27, 2016)). All three factors favor remand in this case. First, while a
  plaintiff’s decision to add a non-diverse defendant in response to a defendant’s attempt to
  remove an action may be evidence of bad faith, that is not the case here. Plaintiff included Swett
  in this action from the outset. See Compl.

          Second, Plaintiff dismissed Swett 17 months into the lawsuit. Opp. at 10. Courts in this
  circuit have found that voluntary dismissals of non-diverse plaintiffs after similar time periods
  are inconsistent with bad faith. See, e.g., Kolova, 2020 WL 614653, at *3 (dismissal after 18
  months); NKD Diversified Enters., Inc. v. First Mercury Ins. Co., 2014 WL 1671659, at *5 (E.D.
  Cal. Apr. 28, 2014) (dismissal after 15 months). Indeed, even if Plaintiff had dismissed Swett
  immediately after the state court’s summary adjudication ruling, the one-year deadline for
  removal outlined in 28 U.S.C. section 1446(c)(1) already would have expired. There was
  therefore no jurisdictional benefit in waiting the additional months to dismiss Swett.

          Third, Plaintiff explains that it dismissed Swett in response to the state court’s January
  2020 ruling that the insurance policy’s breach of contract exclusion did not justify denying
  coverage. MTR at 6. Indeed, Plaintiff alleges that its causes of action against Swett arose out of
  the potential for Twin City to prevail “on its no coverage position” due to a coverage exclusion
  for damages arising out of a breach of contract, given that Swett had been tasked with procuring
  a policy that would protect Somera against disputes arising from professional services contracts.
  FAC at ¶ 54. Plaintiff contends that, once the state court determined at summary judgment that
  the breach of contract exclusion did not justify Twin City’s denial of coverage, Plaintiff no
  longer had a reason to seek relief from Swett. Reply at 5.

          Twin City contends that Plaintiff’s position is legally deficient because the “state court’s
  summary adjudication ruling did not make a finding of coverage under the Twin City policy.”
  Opp. at 11. But the Court need not relitigate the merits or the impact of the state court’s
  summary judgment ruling to resolve this motion. Even assuming that Twin City is correct that
  an exclusion other than the breach of contract exclusion justifies its denial of coverage,
  Plaintiff’s argument is reasonable—once the court determined the outcome of Plaintiff’s claims
  relating to the specific exclusion that potentially could have given rise to Swett’s liability,

  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-04277-DMG-MRW Document 16 Filed 06/29/20 Page 4 of 5 Page ID #:418



                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 20-4277-DMG (MRWx)                                     Date     June 29, 2020

  Title Somera Capital Management, LLC v. Twin City Fire Insurance                     Page     4 of 6
        Company

  Plaintiff took action to streamline the case appropriately. The Court also need not determine
  whether Plaintiff’s decision was wise from a litigation strategy standpoint. Even assuming it was
  not, the Court cannot exempt Twin City from the one-year removal rule for Plaintiff’s unsound
  strategic decisions. It can do so only upon a finding of subjective bad faith. Absent bad faith,
  Plaintiff was well within its rights to dismiss Swett from the action. Cal. Civ. Proc. Code §
  581(c) (plaintiffs have the right to dismiss any part of a complaint, “with or without prejudice
  prior to the actual commencement of trial.”); cf. Pedrina v. Chun, 987 F.2d 608 (9th Cir. 1993)
  (Fed. R. Civ. P. 41(a)(1) gives a plaintiff the absolute right to voluntarily dismiss a single
  defendant).

          Defendant also argues that several of Plaintiff’s other litigation decisions reflect its bad
  faith. But Plaintiff has effectively explained or rebutted each of Twin City’s contentions. See
  Reply at 6-8. For example, Twin City argues that Plaintiff never held Swett accountable for
  failing to answer the FAC by requesting a default against Swett, but Twin City also failed to
  answer the FAC, and Plaintiff sought no default against Twin City either. Hayes Decl. at ¶ 4
  [Doc. # 11-1]; Jackson Decl. at ¶ 3 [Doc. # 12-1]. Twin City claims that Swett did not
  participate in the meet and confer session before the case management conference, but Plaintiff
  claims the opposite is true. Hayes Decl. at ¶ 5; Jackson Decl. at ¶ 4. Twin City contends that
  Plaintiff never served discovery on Swett, but it appears that Plaintiff elected not to serve
  discovery on either Defendant. Hayes Decl. at ¶ 6; Jackson Decl. at ¶ 5. Twin City argues that
  Swett did not participate in the April 2020 pre-trial mediation session, but the state court decided
  the summary judgment motions in January 2020 and Plaintiff claims that Swett’s attendance was
  no longer necessary because “it was clear that Swett could not be responsible for damages” at
  that point. Hayes Decl. at ¶ 7; Jackson Decl. at ¶ 7. Accordingly, none of these events suggest
  that Plaintiff acted in bad faith to include Swett in the case only to run out the one-year removal
  clock. The Heacock factors therefore weigh in favor of granting Plaintiff’s MTR.

  B.      The Aguayo Test

          Other district courts employ a different two-step inquiry into whether a litigant has acted
  in bad faith. They consider whether : (1) “the plaintiff actively litigated against the removal
  spoiler in state court,” and (2) “the plaintiff would not have named the removal spoiler or would
  have dropped the spoiler before the one-year mark but for the plaintiff's desire to keep the case in
  state court.” Aguayo, 59 F. Supp. 3d at 1262–63 (emphasis added). The Aguayo court defined
  “active litigation” broadly, noting that while discovery is often the most relevant factor, “the
  plaintiff can satisfy the standard even if he or she did not take discovery if he or she engaged in
  any other form of active litigation.” Id. at 1275.

  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-04277-DMG-MRW Document 16 Filed 06/29/20 Page 5 of 5 Page ID #:419



                               UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 20-4277-DMG (MRWx)                                     Date     June 29, 2020

  Title Somera Capital Management, LLC v. Twin City Fire Insurance                      Page     5 of 6
        Company

           Twin City does not address these factors explicitly, but it argues that Plaintiff never
  actively litigated against Swett. Hayes Decl. at ¶¶ 4–6. But that argument is unconvincing.
  Unlike in Heller v. Am. States Ins. Co., which Twin City cites in support of its argument,
  Plaintiff served Swett within four months of commencing the action. 2016 WL 1170891, at *3
  (C.D. Cal. Mar. 25, 2016) (emphasizing that the plaintiff did not provide a reasonable
  explanation for why a non-diverse defendant was never served the complaint); Jackson Decl. at ¶
  2. As discussed above, Plaintiff met and conferred with Swett before the case management
  conference and, while it did not serve written discovery on Swett, it did not serve any such
  discovery on Twin City either. Under the Aguayo test, plaintiffs receive a presumption of good
  faith, that removing defendants must rebut with a “smoking gun or close to it.” Aguayo, 59 F.
  Supp. 3d at 1277. That standard is consistent with Ninth Circuit authority establishing a “strong
  presumption against removal jurisdiction.” Geographic Expeditions, Inc. v. Estate of Lhotka ex
  rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010) (holding that courts should remand cases “if
  there is any doubt as to the right of removal in the first instance”). The inferences that Twin City
  draws based on Plaintiff’s litigation decisions do not clear that high hurdle with respect to either
  prong of the Aguayo test. The Aguayo test therefore favors remand as well.

          Moreover, the Court finds that adjudicating this action in federal court would waste
  judicial resources and create litigation inefficiencies, given that the parties have already spent 17
  months litigating the case in state court and have now passed the summary judgment stage. See
  Zbranek v. Hofheinz, 727 F. Supp. 324, 326 (E.D. Tex. 1989) (stating that “a federal court is
  bound to consider the stage of the state court litigation in ruling on a motion to remand” and
  consider whether it would waste judicial resources after parties have already engaged in
  extensive motion practice in state court); Burns v. Prudential Sec., Inc., 450 F. Supp. 2d 808, 811
  (“Removal is disfavored in the late stages of litigation.”); see also Ritchey v. Upjohn Drug Co.,
  139 F.3d 1313, (9th Cir. 1998) (noting that the reason for the one-year deadline is to discourage
  removal when “substantial progress has been made in state court.” (citation and internal
  quotation marks omitted)).

                                               III.
                                           CONCLUSION

      In light of the foregoing, Plaintiff’s MTR is GRANTED.                     The case is hereby
  REMANDED to Santa Barbara County Superior Court.

  IT IS SO ORDERED.


  CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
